SLOAN, J.,
specially concurring.
I concur in the opinion filed. However, I think attention should be directed to and emphasis given *578two recent decisions of the Supreme Court of the United States. U. S. v. Gilmore, decided February 18, 1963, 31 LW 4207 and U. S. v. Patrick, decided the same day and now found at 31 LW 4211. These cases bring into much sharper focus the precise basis for denying the deduction of legal costs in this and other forms of litigation. The opinion filed here is sufficient for the case at hand. But this kind of case, it is to be hoped, will be rare. The Gilmore and Patrick eases, although each arose from divorce proceedings, provide a more distinct answer to this case and to the more commonplace questions that arise in income tax problems of this nature.